DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without 
 Treatment portion configured to execute low frequency treatment by applying a low frequency current to a body of a user, in claims 1 and 2 (the generic term treatment portion that is configured to perform a specific function is being interpreted according to the specification para [0019] where a pad with a conductive electrode is described to provide the body current);
Detection unit configured to detect vibration of a location where the low frequency current is being applied, in claim 1 and 4 (the generic term detection unit that is configured to perform a specific function is being interpreted according to the specification para [0043] where the detection is performed by an acceleration sensor);
Execution unit configured to, when the vibration is detected, execute 10prevention processing for preventing the vibration of the location where the low frequency current is being applied, in claim 1 (the generic term Execution unit that is configured to perform a specific function is being interpreted according to the specification para [0023] where the execution unit is described as a control unit with the following structures that can perform the claimed function: “central processing unit (CPU), a current generation unit 204 including a pulse width modulation (PWM) circuit 209, a storage unit 206, a communication unit 207”; 
First reception unit configured to receive a setting of the threshold, in claim 5 (the generic term first reception unit that is configured to perform a specific function is being interpreted according to the specification para [0012] and Fig 11, the reception unit can be any method for receiving user input into the device, figure 11 shows a touch screen as the input);
Second reception unit configured to receive a setting of the threshold, in claim 6 (the generic term second reception unit that is configured to perform a specific function is being interpreted 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahimi et al. (US 20140031895 A1).
Regarding claim 1, Rahimi et al. teaches a low-frequency treatment device (Abstract), comprising:  5a treatment portion configured to execute low frequency treatment by applying a low frequency current to a body of a user  (treatment portion is described in the instant applications specification as a pad electrode; Rahimi teaches [0039-0040] a system with electrodes that deliver ; wherein the prevention processing comprises processing for notifying about changing the location where the low frequency current is being applied [0029-0030] (Rahimi teaches a system with a muscle twitch sensor, that can determine where a vibration is occurring and [0034] use the information from the twitch sensor to change the low frequency currents location, further, [0051] the control system may comprise a screen or output to a mobile device where the user can monitor the therapy and be notified of the change).
Regarding claim 2, Rahimi et al. teaches the low-frequency treatment device substantially as claimed in claim 1. Further, Rahimi teaches a low frequency treatment system comprising a plurality of the treatment portions (treatment portions in the instant application are electrode pads, Rahimi teaches a system [0019] with multiple electrodes in an electrode array, [0055] electrodes and device housing may have bandage/pad-like construction (thin form factor, flexible)), wherein the prevention processing comprises processing to switch a treatment portion to apply the low frequency current from a treatment portion of the 20plurality of treatment portions that is applying the low frequency current to 
Regarding claim 3, Rahimi et al. teaches the low-frequency treatment device substantially as claimed in claim 1. Further, Rahimi teaches a low frequency treatment system wherein 30082504US00the prevention processing comprises processing to control the low frequency current applied and reduce a strength of the low frequency current ([0038] Rahimi teaches a system with the control module coupled to a pulse generator that can vary amplitude of the low frequency current).
Regarding claim 4, Rahimi et al. teaches the low-frequency treatment device substantially as claimed in claim 1. Further, Rahimi teaches a low frequency treatment system wherein the detection unit is configured to detect the vibration by detecting whether an acceleration of the location where the low frequency current is being applied is greater than a threshold (0034] Rahimi teaches the muscle twitch sensor which detects acceleration [0030], and the ability to modulate the therapy until the muscle twitch system reaches a threshold).
Regarding claim 5, Rahimi et al. teaches the low-frequency treatment device substantially as claimed in claim 4. Further, Rahimi teaches a low frequency treatment system further comprising a first reception unit configured to receive a setting of the threshold ([0041] level of stimulation is patient specific, it may be determined on initializing the system by the patient, “the control module 155 can alternatively be configured to ramp or step up a parameter level until the stimulation reaches an appropriate level for pain management”, “threshold level of stimulation can additionally or alternatively be predetermined (e.g., during a medical consultation or by clinical studies of patients with similar injuries), or can be determined using any other suitable method. Furthermore, the threshold level of stimulation can be adjusted over time”, these statements comprise the ability of the taught device to set .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rahimi (US 20140031895 A1) in view of Buhlmann et al. (US20050283204 A1).
Regarding claim 6, Rahimi et al. teaches the low-frequency treatment device substantially as claimed in claim 1. Further, Rahimi teaches a low frequency treatment system comprising a second reception unit ([0051] user control module can comprise various input methods for receiving user input, can be buttons or knob or touch screens).
Rahimi does not teach a system configured to receive from a user a mode that is set from among a plurality of modes comprising a first mode configured to allow the execution unit to execute the prevention processing when the vibration is detected, and a second mode configured not to allow the execution unit to execute the prevention processing when the vibration is detected. 
Buhlmann teaches a treatment system configured to receive from a user a mode that is set from among a plurality of modes [0086] (device operates in a plurality of modes) [0032] (user input to determine mode) comprising a first mode configured to allow the execution unit to execute the prevention processing when the vibration is detected, and a second mode configured not to allow the execution unit to execute the prevention processing when the vibration is detected (From claim 1, prevention processing comprises notifying of changing location of low frequency current application; 
It would be obvious to one of ordinary skill in the art to at the time of the invention to combine the system of Rahimi with the teachings of Buhlmann because by providing additional modes and user feedback the stimulation device may “monitor a treatment session and provide appropriate feedback to a user based upon delivered stimulation and detected muscle feedback and response. The stimulation device can therefore be used safely and effectively by non-medical personnel for training and therapeutic applications while still providing the complete and advanced treatment modes and options required by medical professionals and certified trainers” [0087], further this modification constitutes the use of a known technique to improve similar devices (both electro stimulators in CPC A61N 1/36021) in the same way.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fischell et al. (US 8903487 B1). Fischell is noted as it is classified near the instant application (both under A61N 1/025) and describes user interface feature similar to those disclosed in the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792     

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 January 2021